

117 HR 284 IH: Require USCP to Utilize Body-Worn Cameras Act
U.S. House of Representatives
2021-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 284IN THE HOUSE OF REPRESENTATIVESJanuary 12, 2021Mr. Stanton (for himself, Mr. Johnson of Georgia, Mr. Cohen, Ms. Escobar, Mr. Swalwell, Ms. Speier, Ms. Moore of Wisconsin, Ms. Roybal-Allard, Mrs. Hayes, and Mr. Foster) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo require uniformed officers of the United States Capitol Police to utilize body-worn cameras while on duty.1.Short titleThis Act may be cited as the Require USCP to Utilize Body-Worn Cameras Act. 2.Requiring uniformed United States Capitol Police officers to utilize body-worn cameras while on duty(a)RequirementEach uniformed officer of the United States Capitol Police whose job duties include interacting with the general public shall utilize a body-worn camera and ensure that the body-worn camera is activated while on duty.(b)Exception for officers on personal protection detailSubsection (a) does not apply to an officer during any time in which the officer is serving on a personal protection detail.(c)RegulationsThe Capitol Police Board shall promulgate such regulations as may be necessary to carry out this Act.